                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   ANNA EFIMENKO, et al.,                          )
                                                     )            4:21-cv-01550
                                                         Case No: ______________-HSG_
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6                                                   )
     CATALINA MARKETING                                  (CIVIL LOCAL RULE 11-3)
     CORPORATION, et al.,                            )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, /s/ Melissa Z. Baris                  , an active member in good standing of the bar of
 9    Missouri Supreme Court       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Catalina Defendants                          in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Kathy M. Huynh                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                        1999 Harrison Street., Suite 700
      Husch Blackwell LLP, 190 Carondelet Plaza,
      Suite 600, St. Louis, MO 63105                      Oakland, CA 94612
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (314) 480-1901                                      (510) 768-0650
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    melissa.baris@huschblackwell.com                    kathy.huynh@huschblackwell.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 49346        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/03/21                                               /s/ Melissa Z. Baris
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of /s/ Melissa Z. Baris                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/4/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
